Citation Nr: 0409843	
Decision Date: 04/15/04    Archive Date: 04/21/04	

DOCKET NO.  96-15 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by chest pain and breathing problems including costochondritis, 
chronic bronchitis, sleep apnea, and residuals of pneumonia, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability manifested 
by generalized joint pain, bursitis of the hips and left ischium, 
and shoulder laxity, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1988 to May 1992.  This 
included service in support of Operation Desert Shield/Storm in 
the Southwest Asia Theater of Operations from August 1990 to March 
1991.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from rating decisions of the VARO in Des Moines, Iowa.

A review of the evidence of record discloses that in a May 2003 
decision review officer decision, service connection for post-
traumatic stress disorder (claimed as disability manifested by 
dysthymia, memory loss, temper tantrums, and loss of 
concentration), was granted.  Also, service connection for chronic 
fatigue syndrome, to include right cervical lymphadenopathy, 
recurrent mucopurulent tracheobronchitis, weight loss, fever, 
chills, flu-like symptoms, night sweats, and generalized joint 
pain, was granted.  A 10 percent disability rating was assigned 
for the post-traumatic stress disorder, effective May 10, 1992.  A 
60 percent disability rating was assigned for the chronic fatigue 
syndrome, effective March 1, 2002.  The record reflects service 
connection is in effect for several other disabilities and the 
combined disability rating of 50 percent that had been in effect 
from July 1, 1996, was increased to 70 percent, effective March 1, 
2002.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appeal has been obtained to the extent possible.

2.  The veteran served in the Southwest Asia Theater of Operations 
from August 1990 to March 1991.

3.  It is not shown that the veteran currently has disability 
manifested by bursitis of the hips and left ischium, and shoulder 
laxity.

4.  It is not shown that the veteran has a disability manifested 
by chest pain, breathing problems, costochondritis, bronchitis, 
sleep apnea, and residuals of pneumonia.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by bursitis of 
the hips and left ischium and shoulder laxity, to include as due 
to service in the Persian Gulf War, is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317 (2003).

2.  Service connection for disability manifested by chest pain, 
breathing problems, costochondritis, bronchitis, sleep apnea and 
residuals of pneumonia, to include as due to service in Persian 
Gulf War, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.107 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, rating decisions, a 
statement of the case, a supplemental statement of the case, a 
Board remand in February 2000, and a May 2003 supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim and of his and VA's 
respective obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained, and VA 
examinations have been provided.  The Board therefore finds that 
the notice and duty to assist provisions of the law have been met.  
See 38 U.S.C.A. §§ 5103, 5103 A (West 2002); 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The 
undersigned notes that in a July 2003 communication, the veteran 
was informed that specific evidence needed in support of his claim 
was required.  He was told what the evidence had to show in order 
to support his claim.  In a November 2003 communication his local 
representative stated that "the case is ready for appellate 
review."

Although the governing statute and controlling presumption period 
with respect to Persian Gulf War claims have been amended during 
the prosecution of this appeal, these changes in the law are not 
shown to affect the outcome of the case.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by wartime service 
under 38 U.S.C.A. § 1110, or it must be shown that any current 
disability is related to service or to an incident of service 
origin.  The United States Court of Appeals for the Federal 
Circuit has held that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service and a disability."  Boyer v. West, 
210 F. 3d. 1351, 1353 (Fed. Cir. 2000).  See Domenic v. West, 209 
F. 3d. 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F. 3d. 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  

The provisions of 38 U.S.C.A. § 1117 with respect to Persian Gulf 
War veterans, were amended by the Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, § 202,115 Stat. 976, 
988-989 (December 27, 2001), to define what constitutes a 
"qualifying chronic disability" for the purposes of entitlement to 
compensation under the statute.  The provisions of 38 U.S.C.A. § 
1117 (a)(1) now provide:

(a)(1) The Secretary may pay compensation under this subchapter to 
a Persian Gulf veteran with a qualifying chronic disability that 
became manifest--

(a) during service on active duty in the Armed Forces in the 
Southwest Asia Theater of Operations during the Persian Gulf War; 
or (B) to a degree of 10 percent or more during the presumptive 
period described under subsection (b).

(2) For purposes of this subsection, the term "qualifying chronic 
disability" means a chronic disability resulting from any of the 
following (or any combination of the following):  (A) an 
undiagnosed illness.  (B) A medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.  (C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under subsection (d) warrants 
a presumption of service connection.  

This amendment became effective March 1, 2002.  115 Stat. 989.

The presumption period referred to in subsection (a)(1)(B) above 
requires that the disability must have become manifest to a degree 
of 10 percent or more not later than December 31, 2006.  38 C.F.R. 
§ 3.317(a)(1)(I)(2003).  

Under 38 C.F.R. § 3.317 (2) (i) The term medically unexplained 
chronic multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized by 
overlapping symptoms and signs and has features such as fatigue, 
pain, disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multi-symptoms illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.

(4) For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period will 
be considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.

(5) A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from Part 4 of this chapter for disease or injury in 
which the functions affected, anatomical localization or 
symptomatology are similar.

(6) A disability referred to in this section shall be considered 
service connected for purposes of all laws of the United States.

(b) For the purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness or 
medically unexplained chronic multi-symptom illness include, but 
are not limited to: (1) fatigue, (2) signs or symptoms involving 
skin, (3) headache, (4) muscle pain, (5) joint pain, (6) 
neurologic signs and symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving respiratory system 
(upper or lower), (9) sleep disturbances, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, (13) menstrual disorders.  

(c) Compensation shall not be paid under this section:  

(1) If there is affirmative evidence that an undiagnosed illness 
was not incurred during active military comment naval or air 
service in the Southwest Asia Theater of Operations during the 
Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty in 
the Southwest Asia Theater of Operations during the Persian Gulf 
War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  

In the instant case, the service records reflect that the veteran 
was seen for a complaint of a sore lung on one occasion in Saudi 
Arabia in December 1990.  On another occasion, he complained of 
sharp chest pain.  Also, he was treated for flu-like symptoms on 
several occasions.  A final examination report in April 1992 
reflected that he had had pleuritis, although without residuals.  

In January 1998, one of his treating physicians at VA reported 
that there was some reproducible chest discomfort with compression 
of the sternum.  An impression of costochondritis was made.  It 
was noted that the first episode of costochondritis happened in 
December 1990.

Subsequent examinations accorded the veteran included a general 
medical examination by VA in October 2000.  On examination of the 
respiratory system it was noted that the veteran started smoking 
at age 15.  He was continuing to smoke 1-pack a day.  A history of 
pneumonia was noted.  Also indicated was "bronchitis unknown."  On 
cardiac examination lungs were cleared to auscultation.  Cardiac 
examination was unremarkable.  No abnormalities were identified 
involving the hips and/or the shoulders.  A pertinent impression 
was not made.

In February 2001 the veteran was accorded a respiratory disease 
examination.  The claims file was reviewed prior to the 
examination.  The veteran's history of long-term smoking was again 
noted.  Physical examination was unremarkable with a notation that 
the veteran reported being limited by fatigue.  (As noted above, 
service connection is currently in effect for chronic fatigue 
syndrome).  Pulmonary function tests were conducted and the 
examiner stated the results did not support the diagnosis of 
chronic obstructive pulmonary disease.  The examiner noted the 
results were "very good for a man his age."  It was noted the 
veteran currently denied any chest pain or difficulty breathing.  
There was no current evidence of costochondritis, chronic 
bronchitis, or clinically significant sleep apnea.  There were no 
levels of pneumonia indicated.  In fact, the examiner stated there 
was no pulmonary disability found.  The examiner concluded there 
was no etiology causing the veteran's symptoms from service.  It 
was stated there was no residual pleurisy, no chest pain, and no 
soreness.  The examiner did not believe the veteran's difficulties 
stemmed from a pulmonary etiology.

The veteran was also accorded an examination of his joints by VA 
in February 2001.  It was indicated the veteran denied any 
difficulty with the hips, left ischium, and/or shoulder.  It was 
noted "he is uncertain whether he ever had difficulty with the 
shoulder.  In the past, he reported occasions when his hips gave 
him difficulty, but he denied any recent pain in the hips or 
abnormality with his hips."  Clinical examination was without 
reference to the hips or the shoulder.

The report of an April 2003 VA examination of the joints is 
focused primarily on the left knee.  It was noted that with regard 
to other joints, the veteran had " very little complaints on his 
other joints."  He stated that his shoulders did not bother him 
very much and he did not recall any particular complaints 
regarding the hips.  The only examination diagnosis made was left 
knee pain.

A review of the record indicates that while the veteran might have 
had pertinent complaints, particularly with regard to his 
respiratory system, during service, no disability has been shown 
on the examinations he was accorded in the past several years.  It 
is a basic principle of adjudication that service connection may 
not be established for conditions that have resolved, no matter 
how severe they might have been during service or during any 
applicable presumption period.  Although symptoms are 
manifestations or indications of disease or injury, even disease 
or injury is not entitled to service connection unless chronic 
residuals constituting a disability result there from.  The United 
States Court of Appeals for Veterans Claims (Court) has 
specifically so held.  In affirming a Board decision denying an 
application for to reopen a claim of entitlement to service 
connection for spinal meningitis and denying an original claim for 
service connection for frozen feet, the Court stated:  "[The 
veteran] is apparently of the belief that he is entitled to some 
sort of benefit simply because he had a disease or injury while on 
active service.  That, of course, is mistaken.  Congress 
specifically limits entitlement for a service-connected disease or 
injury to cases where such an incident has resulted in a 
disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. 
Brown, 104 F. 3d. 1328, 1331-33 (Fed. Cir. 1997)(claimant must 
have disability at time of application for benefits and not merely 
findings in service).

The Board therefore concludes that the intermittent episodes of 
improvement and worsening referred to 38 C.F.R. § 3.317(a)(3) must 
still leave some identifiable residual disability in order for a 
claimed disability to warrant service connection.  In this case, 
any respiratory difficulties the veteran might have had during 
service have resolved.  It follows that in the absence of an 
identifiable chronic qualifying disability, service connection for 
a disability manifested by chest pain and breathing problems, to 
include costochondritis, chronic bronchitis, sleep apnea, and 
residuals of pneumonia, including as a consequence of service in 
the Persian Gulf War must be denied.  It also follows that service 
connection for disability manifested by generalized joint pain, 
bursitis of the hips and left ischium, and shoulder laxity, to 
include as due to undiagnosed illness sustained in the Persian 
Gulf War, must also be denied.  The Board notes that the recent 
examinations have shown the veteran himself to be without 
complaints regarding the claimed disabilities at issue.  The 
evidence is not so evenly balanced as to raise doubt concerning 
any material issue.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a disability manifested by chest pain and 
breathing problems, to include costochondritis, chronic 
bronchitis, sleep apnea and residuals of pneumonia, to include as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested by 
generalized joint pain, bursitis of the hips and left ischium and 
shoulder laxity, to include as due to an undiagnosed illness, is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
 






Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2






